Name: 97/224/CFSP: Council Decision of 24 March 1997 supplementing Joint Action 96/406/CFSP concerning action by the Union to support the electoral process in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: NA;  economic policy;  Europe;  international affairs;  EU institutions and European civil service;  electoral procedure and voting
 Date Published: 1997-04-04

 Avis juridique important|31997D022497/224/CFSP: Council Decision of 24 March 1997 supplementing Joint Action 96/406/CFSP concerning action by the Union to support the electoral process in Bosnia and Herzegovina Official Journal L 090 , 04/04/1997 P. 0001 - 0001COUNCIL DECISION of 24 March 1997 supplementing Joint Action 96/406/CFSP concerning action by the Union to support the electoral process in Bosnia and Herzegovina (97/224/CFSP) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11 thereof,Having regard to the conclusions of the Dublin European Council meeting on 13 and 14 December 1996,Whereas, on 10 June 1996 the Council adopted Joint Action 96/406/CFSP concerning action by the Union to support the electoral process in Bosnia and Herzegovina (1);Whereas, the local elections initially foreseen for 14 September 1996, having been postponed twice by the Provisional Electoral Commission of Bosnia and Herzegovina, are now due to take place in 1997;Whereas Joint Action 96/406/CFSP should be supplemented;HAS DECIDED AS FOLLOWS:Article 1This Decision is directed towards the continuation of European Union support for the activities carried out by the Organization for Security and Cooperation in Europe (OSCE), pursuant to the General Framework Agreement for Peace.Article 21. In respect of the local elections in Bosnia and Herzegovina, the support referred to in Article 1 shall take the form of the provision of a contingent of EU supervisors to oversee the electoral process under the aegis of the OSCE, including a voter registration, polling and counting.2. EU long-term supervisors shall stay in the region for a period of up to 220 days. EU medium-term supervisors shall stay in the region for a period of up to 70 days. EU short-term supervisors shall stay in the region for a period of 14 days.Article 31. In order to cover the additional costs involved in realizing the activities mentioned in Article 2, a sum of ECU 5,5 million shall be charged to the general budget of the European Communities for 1997.2. The costs incurred for the participation of the supervisors (e.g. per diem, subsistence costs, training costs, transport in the region and return travel costs to the areas concerned) shall be set off against the comprehensive amount charged to the general budget of the European Communities under Joint Action 96/406/CFSP.3. The expenditure financed from the amount referred to in paragraph 1 shall be managed in compliance with the Community's budgetary procedures and rules.Article 4The Council shall review the implementation of this Decision.Article 5This Decision shall enter into force on the day of its adoption.Article 6This Decision shall be published in the Official Journal.Done at Brussels, 24 March 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 168, 6. 7. 1996, p. 1. Joint Action as amended by Decision 97/153/CFSP (OJ No L 63, 4. 3. 1997, p. 1).